SMITH, J.
Although the contract between the plaintiff and the defendant provided in terms for a yearly salary of $3,000, it is evident from a perusal of the entire contract that this sum was fixed simply to afford a basis for the amount of weekly advances to be made to the defendant, and that the defendant’s actual salary was based upon the number- of pages of his contributions accepted by the plaintiff. I think it is the fdir import of the contract that the defendant was to devote his whole time to the plaintiff’s employment and that the result of his labors belonged to the plaintiff. He took the risk that -his work should reach the standard required by the plaintiff in order to be compensated therefor. Assume that some of his work did not reach that standard, it is not reasonable that he should have the title thereto, with all the incidents of ownership. If he was not in the ordinary sense a servant of the plaintiff, he certainly was not an independent contractor. The ownership of his work must depend upon the peculiar provisions of the contract, the purpose for which it was made, supplemented by the evidence of the manner in which his work was performed. From the fact that the plaintiff furnishéd him all the materials and all the assistance for the performance of his work, and considering the character of the work upon which he was engaged and the nature of plaintiff’s business, it could not have been contemplated by the parties that the defendant should use or dispose of any work not accepted and used by plaintiff. I therefore decide that the title to all of defendant’s work while employed- by the plaintiff, whether that work was accepted or rejected, belongs to the plaintiff.
Judgment is directed for the plaintiff for the relief demanded in the complaint, and I fix the value of the property in controversy at $450.